113 F.3d 1238
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Marcia Sharon NEAL, Appellant,v.WALGREEN DRUG STORES, also known as Walgreen Company, Appellee.
No. 96-3324SI.
United States Court of Appeals, Eighth Circuit.
Submitted May 21, 1997.Decided May 30, 1997.

Appellant, Appeal from the United States District Court for the Southern District of Iowa.
Before McMILLIAN, FAGG, and HANSEN, Circuit Judges.
PER CURIAM.


1
Marcia Sharon Neal appeals the district court's adverse grant of summary judgment in Neal's action to recover for injuries sustained in a purse-snatching incident in front of a Walgreen's store.  We review a grant of summary judgment under a well-established standard.  Because this is a diversity action, we review de novo questions of state law.  Having considered the record and the parties' briefs, we are satisfied the district court correctly applied the controlling law and the record supports the district court's ruling.  Because a comprehensive opinion in this diversity case would lack precedential value, we affirm on the basis of the magistrate judge's ruling without further discussion.  See 8th Cir.  R. 47B.